Citation Nr: 1518680	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Flagstaff Medical Center on February 6, 2013.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to May 1969.

An August 2013 statement of the case (SOC) indicates that in April 2013, the Department of Veterans Affairs (VA) medical center (VAMC) in Ft. Harrison, Montana notified the Veteran that the claim for reimbursement of his medical expenses incurred at a private hospital was denied.  The actual decision is not of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the record does not contain a copy of the April 2013 notification.  Although it appears that the Veteran received the notification, that letter must be obtained and associated with the claims file for the Board's review.

Also absent from the record are medical records and communications discussed in the August 2013 SOC.  The record does not contain any treatment records from the Veteran's February 6, 2013 emergency room visit to Flagstaff Medical Center.  Without the medical records, a determination cannot be made as to whether the services provided were so emergent that delay would have been hazardous to his life or health.  Accordingly, all available medical records relevant to the claim must be obtained.  The August 2013 SOC states, "documentation indicates the Veteran called the Flagstaff VA and told them of his condition and was told to go to the Flagstaff CBOC emergency room."  If any such documentation exists, it must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the April 2013 denial of the claim for reimbursement of medical expenses with the claims file.  

2.  Ask the Veteran to provide any releases necessary for VA to secure records of his February 6, 2013 emergency room visit to Flagstaff Medical Center.  Obtain copies of the complete records of all such treatment and evaluation and associate them with the claims file.

3.  Obtain and associate with the claims file any documentation of a telephone conversation between the Veteran and the Flagstaff VA on February 6, 2013 discussing the Veteran's medical conditions and his treatment options

4.  Then, after conducting any additional evidence deemed necessary, the VAMC should readjudicate the claim, to include consideration of all evidence received since the SOC, and all applicable statutory and regulatory provisions.  If the Veteran is found to be ineligible for reimbursement, the VAMC should clearly explain its decision with citation to the applicable statute and regulations.  If the claim remains denied, the VAMC should issue an appropriate supplemental SOC, and afford the Veteran the opportunity to respond.  Then, it should return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




